

117 HR 3627 IH: Guarding Readiness Resources Act of 2021
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3627IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Ryan (for himself, Mr. Palazzo, Mr. Moore of Utah, Mrs. Bustos, and Mr. Case) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo provide for the crediting of funds received by the National Guard Bureau as reimbursement from States.1.Short titleThis Act may be cited as the Guarding Readiness Resources Act of 2021. 2.Treatment of funds received by National Guard Bureau as reimbursement from StatesSection 710 of title 32, United States Code, is amended by adding at the end the following new subsection:(g)Treatment of reimbursed funds(1)Any funds received by the National Guard Bureau from a State, the Commonwealth of Puerto Rico, the District of Columbia, Guam, or the Virgin Islands, as reimbursement under this section for the use of military property, shall be—(A)credited to—(i)the appropriation, fund, or account used in incurring the obligation; or(ii)an appropriate appropriation, fund, or account currently available for the purposes for which the expenditures were made; and(B)treated as a reprogramming request, pursuant to which such funds may not be obligated or disbursed until after the Chief of the National Guard Bureau—(i)submits a written request (including a budget for the use of such funds, disaggregated by appropriation and subactivity group) to the Subcommittees on Defense of the Committees on Appropriations of the Senate and House of Representatives for authorization; and(ii)receives such authorization.(2)Not later than October 31 of each year, the Chief of the National Guard Bureau shall submit to the Subcommittees on Defense of the Committees on Appropriations of the Senate and House of Representatives an annual accounting of the use of the funds described in paragraph (1), disaggregated by appropriation and subactivity group, during the immediately preceding fiscal year..